Citation Nr: 0724501	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
tuberculosis, pulmonary, moderately advanced, arrested with 
pneumothorax, left with chronic obstructive pulmonary 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He was awarded the American Campaign Medal and the 
European African Middle Eastern Campaign Medal with 4 Bronze 
Stars.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated March 2005 
and June 2005) of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).

The March 2005 rating decision granted an increased 
disability rating of 60 percent for tuberculosis, pulmonary, 
moderately advanced, arrested with pneumothorax, left with 
chronic obstructive pulmonary disease (hereinafter referred 
to as COPD), effective October 26, 2004.  The Board notes 
that, by granting only a 60 percent disability rating, the RO 
implicitly denied a 100 percent disability rating for COPD.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a claim for an increased rating, it is presumed 
that the claimant is seeking the maximum benefit allowed, so 
unless the maximum benefit is awarded, the claim remains in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The June 2005 rating decision denied entitlement to TDIU.

Clarification of procedural history

In his August 2005 Notice of Disagreement (NOD), the veteran 
stated, "I am filing notice of my disagreement with the 
decision that denied my entitlement to the 100% rate of 
disability."  He also stated, "This letter is in response 
to the claim decision notice that I received dated July 18, 
2005 [giving notice of the June 2005 rating decision denying 
entitlement to TDIU]...I am enclosing form #21-8940 to verify 
that my service connected disability deems me unemployable."

Based on the language of his NOD, it can be reasonably 
determined that the veteran was appealing both issues: the 
evaluation of a 60 percent (i.e., less than 100 percent) 
schedular rating for COPD, and the denial of entitlement to 
TDIU.

Nevertheless, it may be argued that the veteran's NOD was 
ambiguous with respect to which claim(s) he wanted to appeal.  
Faced with this lack of clarity, the RO had a duty to obtain 
clarification from the veteran sufficient to identify the 
issue(s) being appealed in the NOD.  See 38 C.F.R. § 19.26 
(2006).

There is no evidence of record to indicate that the RO took 
any steps to obtain this necessary clarification, either oral 
or written, of the veteran's August 2005 NOD.  Therefore, the 
Board has determined that this NOD is timely for both issues 
on appeal: entitlement to an increased disability rating for 
COPD (in excess of 60 percent), and entitlement to TDIU.

The RO issued only one Statement of the Case (SOC) to the 
veteran, in June 2006.  This SOC addressed solely the issue 
of entitlement to TDIU (from the June 2005 rating decision), 
and did not mention the issue of entitlement to an increased 
disability rating for COPD (from the March 2005 rating 
decision).  For reasons stated above, the August 2005 NOD was 
timely submitted for both of these issues, and consequently 
the NOD served as a response to both rating decisions from 
the RO (March 2005 and June 2005).  VA law and regulation 
state that once a NOD is filed, the RO must review its 
decision; if its action upon review does not resolve the 
veteran's disagreement by granting the full benefit sought, 
the RO must prepare a SOC.  38 U.S.C.A. § 7105(d)(1); 38 
C.F.R. § 19.26.  Because no SOC was issued in response to the 
veteran's disagreement about the schedular rating for COPD, 
the March 2005 rating decision did not become final and thus 
remains open in appellate status.  See Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).

Despite the inadequate SOC that was issued to him in June 
2006, the veteran filed a Substantive Appeal in July 2006 
that stated, "I feel that based on my service connected 
disability resulting in my ongoing respiratory problems 
(COPD), I am unable to secure or engage in any substantial 
gainful employment...[I] should be considered for a total 
disability rating of 100% for compensation."  Once again, it 
may be reasonably construed that the veteran is appealing 
both issues (namely, entitlement to an increased rating for 
COPD and entitlement to TDIU).  Even though the RO did not 
provide the veteran with an adequate SOC, the veteran's claim 
of entitlement to an increased rating for COPD remains open 
and pending from the original claim in October 2004.  See 
Archibald v. Brown, 9 Vet. App. 124 (1996).  The NOD, SOC, 
and Substantive Appeal need not necessarily be filed or 
issued in that order.  See id.  In addition, the Substantive 
Appeal effectively perfected the veteran's appeal as to the 
issue of entitlement to TDIU.

Notwithstanding the procedural anomalies outlined above, the 
Board finds that, given the favorable disposition reached 
below, any procedural defect is considered harmless error.

In June 2007, the veteran and his representative submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

In July 2007, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's COPD is manifested by acute respiratory 
failure, shortness of breath, left lower lobe volume loss 
with shift of the mediastinal to the left with severe 
calcific and thick pleural changes, diffuse interstitial 
changes of the lung, and calcific pleuritis with volume loss.

2.  In view of the 100 percent schedular rating for COPD 
granted in this decision, there is no longer a controversy on 
the question of the veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for COPD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2006).

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action as to the COPD increased rating appeal 
taken below, no discussion of the VCAA at this point is 
required.  In addition, because the TDIU appeal is moot, 
further assistance is unnecessary to aid the veteran in 
substantiating that claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Specific rating criteria - COPD

The veteran's COPD is evaluated as 60 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2006).

Diagnostic Code 6604, which is governed by the rating formula 
set forth in 
38 C.F.R. § 4.97, provides the following levels of disability 
for COPD:

100 percent - Forced Expiratory Volume in one second 
(FEV-1) less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

60 percent - FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).






Analysis

1.  Entitlement to an increased disability rating for COPD.

As stated above, the veteran's COPD is currently evaluated as 
60 percent disabling under Diagnostic Code 6604.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 100 percent 
evaluation.

The probative medical evidence, consisting of a hospital 
record from the Jameson Memorial Hospital dated May 2007, 
demonstrates that the veteran's disability is manifested by 
acute respiratory failure and calcific pleuritis with volume 
loss.

Taking this pertinent evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 100 percent rating.  Thus, 
the Board concludes that a 100 percent rating is warranted 
for COPD.  The benefit sought on appeal is granted.

2.  Entitlement to TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6- 
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision set to grant a 100 percent rating for COPD, the 
claim of entitlement to TDIU is now moot.  Accordingly, the 
veteran's claim for TDIU must be dismissed as a matter of 
law.  Sabonis v. Brown, 6 Vet App 426 (1994).

There is the potential question of entitlement to TDIU prior 
to the effective date of the 100 percent grant for COPD.  
However, the date of claim and the date that entitlement 
arose would appear to be the same for TDIU and COPD, because 
both issues were addressed in the March 2005 rating decision 
(though the TDIU issue was deferred to the June 2005 rating 
decision.).  In any event, the effective date questions will 
be determined by the RO, and are not currently on appeal.  
The only issues on appeal pertain to the current evaluation 
of the veteran's disabilities.


ORDER

A 100 percent rating for COPD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.

The issue of entitlement to TDIU is dismissed as moot.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


